ORDER
PER CURIAM:
Original proceeding. Relator seeks an appropriate writ to annul an order voiding an affidavit of disqualification and setting the ease for trial entered in cause No. 9350, entitled The State of Montana, Plaintiff, vs. Leon Albert Paulson, Defendant, pending in the respondent court.
Counsel was heard ex parte, the matter taken under advisement, and the Court having now considered the petition, exhibits and memorandum of authorities, denies the relief sought by relator and this proceeding is ordered dismissed.